Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application no 16/370,243, filed March 29, 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 18, 2021, May 05, 2021,  August 05, 2021, December 21, 2021 and May 10, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: paragraph [0102] line 4 recites “If the global intent version is not less than the LLM existing global version ("NO" branch of 188)” (referring to FIG. 6). This recitation has incorrect logic expression corresponding to the independent claims 1, 7, 13 and the “NO” branch of step 188 in FIG. 6. For examination purpose, the recitation “If the global intent version is not less than the LLM existing global version ("NO" branch of 188)” will read as “If the global intent version is not greater (e.g. is less) than the LLM existing global version ("NO" branch of 188).”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory anticipatory-type double patenting as being anticipated by claims 1-3, 5-10, 12-17 and 19-20 of U.S. Patent No. 10,897,396 B2 (herein referred to as ’396).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application (see mapping below with the patent claim 1) is similar to the claim 1 of ’396 to meet the limitations claimed in ’396.
	The remaining claims recite limitations that are already anticipated by the comprehensive claim 1 of ’396. Furthermore, the instant independent claims 7 and 13 recite limitations that are covered by claim 1 of ’396, following the analysis as above.

Claim 1 of present application (17/248,268)
Claim 1 of Patent # (US 10,897,396 B2)
Claim 1: A method comprising: 
determining, by a controller device that manages a plurality of network devices, that one or more stateless intents of a deployed graph model including a first set of stateless intents used to manage the plurality of network devices have changed, wherein the stateless intents represent intended states of network devices; 




maintaining, by the controller device, the deployed graph model, an undeployed graph model including a second set of stateless intents including the one or more changed stateless intents, version values for the deployed graph model and the undeployed graph model, and version values for vertices of the deployed graph model and version values for vertices of the undeployed graph model; 

determining, by the controller device, that a new global version is less than an existing global version; 
in response to determining that the new global version is less than the existing global version: 
recompiling, by the controller device, the changed stateless intents of the undeployed graph model to generate low-level configuration data for the network devices; and 

configuring, by the controller device, the network devices using the low-level configuration data.
Claim 1: A method comprising:
determining, by a controller device that manages a plurality of network devices, that one or more stateless intents of a deployed graph model including a first set of stateless intents used to manage the plurality of network devices have changed, wherein stateless intents comprise fully declarative descriptions of an intended state of a network including the network devices, state of one or more of the network devices, or state of storage for the network;

maintaining, by the controller device, the deployed graph model, an undeployed graph model including a second set of stateless intents including the one or more changed stateless intents, version values for the deployed graph model and the undeployed graph model, and version values for vertices of the deployed graph model and version values for vertices of the undeployed graph model;

determining, by the controller device, whether an existing global version is greater than a new global version;
if the existing global version is greater than the new global version:

recompiling, by the controller device, the one or more changed stateless intents of the undeployed graph model to generate low-level configuration data for the network devices; and

configuring, by the controller device, the network devices using the low-level configuration data; or

if the existing global version is not greater than the new global version, 
updating, by the controller device, low-level resources and the version value for the deployed graph model.


This is nonstatutory anticipatory-type double patenting rejection.
Claim Objections
Claims 1-2, 6-8, 10, 12-14 and 17 are objected to because of the following informalities:  
Claim 1 recites the limitation “the stateless intents” in line 4. It is unclear to the examiner if “the stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3. For examination purpose, “the stateless intents” recited in line 4 will read as “the one or more stateless intents.”
Claim 1 recites the limitation “the changed stateless intents” in line 15. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3. For examination purpose, “the changed stateless intents” recited in line 15 will read as “the one or more changed stateless intents.”
Claim 2 recites the limitation “the changed stateless intents” in line 2. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3 of claim 1. For examination purpose, “the changed stateless intents” recited in line 2 of claim 2 will read as “the one or more changed stateless intents.” Correspondingly, the limitation “the two or more of the changed stateless intents” recited in line 2 of claim 2 will read as “the two or more changed stateless intents.”
Claim 6  recites the limitation “the changed stateless intents” in line 1 and line 2. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3 of claim 1. For examination purpose, “the changed stateless intents” recited in line 1 and line 2 of claim 6 will read as “the one or more changed stateless intents.”
Claim 7 recites the limitation “the stateless intents” in line 5. It is unclear to the examiner if “the stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3. For examination purpose, “the stateless intents” recited in line 5 will read as “the one or more stateless intents.”   
Claim 7 recites the limitation “the changed stateless intents” in line 13. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3. For examination purpose, “the changed stateless intents” recited in line 13 will read as “the one or more changed stateless intents.”
Claim 8 recites the limitation “the changed stateless intents” in line 2. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3 of claim 7. For examination purpose, “the changed stateless intents” recited in line 2 of claim 8 will read as “the one or more changed stateless intents.” Correspondingly, the limitation “the two or more of the changed stateless intents” recited in line 3 of claim 8 will read as “the two or more changed stateless intents.”
Claim 10, line 1, the limitation “the processing units” will read as “the one or more processing units” corresponding to the limitation “one or more processing units” recited in line 2 of claim 7.
Claim 12  recites the limitation “the changed stateless intents” in line 1 and line 3. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3 of claim 7. For examination purpose, “the changed stateless intents” recited in line 1 and line 3 of claim 12 will read as “the one or more changed stateless intents.”
Claim 12, line 1, “to compile” will read as “to recompile.”
Claim 12, line 1, the limitation “the processing units” will read as “the one or more processing units” corresponding to the limitation “one or more processing units” recited in line 2 of claim 7.
Claim 13 recites the limitation “the stateless intents” in line 5. It is unclear to the examiner if “the stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3. For examination purpose, “the stateless intents” recited in line 5 will read as “the one or more stateless intents.”   
Claim 13 recites the limitation “the changed stateless intents” in line 13. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3. For examination purpose, “the changed stateless intents” recited in line 13 will read as “the one or more changed stateless intents.”
Claim 14 recites the limitation “the changed stateless intents” in line 2 and line 3. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3 of claim 13. For examination purpose, “the changed stateless intents” recited in line 2 and line 3 of claim 14 will read as “the one or more changed stateless intents.” Correspondingly, the limitation “the two or more of the changed stateless intents” recited in line 4 of claim 14 will read as “the two or more changed stateless intents.”
Claim 17  recites the limitation “the changed stateless intents” in line 2 and line 4. It is unclear to the examiner if “the changed stateless intents” refers to the limitation “one or more stateless intents” or the limitation “a first set of stateless intents” recited in line 3 of claim 13. For examination purpose, “the changed stateless intents” recited in line 2 and line 4 of claim 17 will read as “the one or more changed stateless intents.”
	Appropriate correction is required.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejections/objections, set forth in this Office Action. 
With respect to independent claims 1, 7 and 13, while the prior art of record teaches a process of identifying the changed stateless intents of a deployed graph model managing the network devices and maintaining both the deployed graph model and an undeployed graph model including the changed stateless intents (Ratkovic as disclosed in 02/18/2021 IDS, para. [0044]-[0048], [0059], [0082]-[0086], and [0166]-[0167]), it fails to disclose the specific process of maintaining the version values for both deployed and undeployed graph models as well as the version values for vertices of both graph models, performing a comparison between a new global version and an existing global version, and based on the determination of the comparison, performing recompiling the changed stateless intents to generate low-level configuration data used to configure the managed network devices if the new global version is less than the existing global version.
A further search yielded the following close prior arts, which fall short of teaching the applicant's invention, whether considered alone or in combination:
Karam et al., US 2018/0210927 A1. This reference discloses that a graph representation is used to represent at least a portion of the computing infrastructure, and a change in the graph representation of computing infrastructure elements is detected and analyzed (Karam, Abstract).
Jiang et al., US 8,719,226 B1. This reference discloses that a snapshot operation is used to control the versions of an object that is stored in a database (Jiang, Abstract).
Rachamadugu et al., US 10,992,543 B1. This reference discloses that an intent-based network model of a computer network is generated based on the configuration information and the collected telemetry (Rachamadugu, Abstract). 
Dependent claims 2-6, 8-12 and 14-17 would be allowed at least by virtue of their respective dependency upon an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448